Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about September 16, 1997, which, to the extent appealed from as limited by plaintiffs brief, denied so much of his cross motion as sought to direct defendant to use only “participating providers” under plaintiffs health insurance plan, unanimously affirmed, without costs.
We agree with the IAS Court that the parties’ divorce judgment does not require defendant to use only “participating providers” under plaintiffs health insurance plan. The foregoing is not to be understood as holding that plaintiff is required to pay for any unreimbursed expenses incurred by defendant in using a nonparticipating provider (see, Warshaw v Warshaw, 243 AD2d 394), this being the issue that was raised on defendant’s main motion but held in abeyance by the IAS Court. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.